Return to:
First Court of Appeals
301 Fannin Street
Houston, Texas 77002


                               No. 01-___-__________-CR
_________________                          §                   COURT OF APPEALS
                                           §                   1ST DISTRICT
The State of Texas                         §                   HOUSTON, TEXAS


                     Pro se Motion for Access to Appellate Record
To the Honorable Justices of Said Court:
       Appellant’s appointed counsel has filed a brief in the above styled and numbered
cause pursuant to Anders v. California, 386 U.S. 738 (1967).
       Appellant now moves this Court to provide him with a copy of the appellate
record including the clerk’s record and the court reporter’s record for use in preparing his
pro se response to counsel’s brief.
      Appellant requests an extension of time of 30 days from the granting of this
motion to file a pro se response to counsel’s Anders brief.
                                           Respectfully submitted,


                                           _______________________
                                           Pro se Appellant
                                           _____________ Unit,TDCJ # __________
                                           ____________, Texas _______


                                  Certificate of Service
       This is to certify that on ____________, a true and correct copy of the above and
foregoing document was served by mail on the Harris County District Attorney’s Office
at 1201 Franklin Street #600, Houston, Texas 77002.
                                           _______________________
                                           Pro se Appellant